Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 5, 6, 7, 8, 10 and 13  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6, 8, 9, 14, 16 and 18 of Patent No. 11, 176, 756.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: instant claims require “a first user device” and “a second user device”, claims of Patent No. 11, 176, 756 also require “a first user device” and “a second user device”. In view of both claim inventions,  “a first user device” of instant claims performs the same operations as “a second user device” of Patent No. 11, 176, 756; “a second user device” of instant claims performs the same operations as “a first user device” of Patent No. 11, 176, 756. However, both claim inventions do not set forth any elements to specific the structure of each user device. Thus, “a first user device” of instant claims can be interpreted as “a second user device” of Patent No. 11, 176, 756;  “a second user device” of instant claims can be interpreted as “a first user device” of Patent No. 11, 176, 756.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Instant application claim 1
Patent No. 11, 176, 756 claim 1
A system comprising:
A system comprising:
a virtual content system configured to display virtual content, comprising:
a second virtual content system configured to display virtual content, the second virtual content system comprising: 
a structure comprising a plurality of radiation emitters arranged in a predetermined pattern, and a first user device
a structure comprising a plurality of radiation emitters arranged in a predetermined pattern, and a second user device
wherein the first user device comprises: one or more sensors configured to sense outputs of the plurality of radiation emitters, and one or more displays; one or more hardware processors; and a non-transitory machine-readable storage medium encoded with instructions executable by the one or more hardware processors to, for the first user device:
wherein the second user device comprises: one or more second sensors configured to sense outputs of the plurality of radiation emitters, and one or more second displays; one or more second hardware processors; and a second non-transitory machine-readable storage medium encoded with instructions executable by the one or more second hardware processors to: 
determine a pose of the first user device with respect to the structure based on the sensed outputs of the plurality of radiation emitters
determine a pose of the second user device with respect to the structure based on the sensed outputs of the plurality of radiation emitters
generate an image of virtual content based on the pose of the first user device with respect to the structure, wherein the image of the virtual content is projected by the one or more displays of the first user device in a predetermined location relative to the structure
generate a second image of the virtual content based on the pose of the second user device with respect to the structure, wherein the second image of the virtual content is projected by the one or more second displays of the second user device in a predetermined location relative to the structure
generate a virtual proxy of a second user device that is viewing a second image of the virtual content in the second user device, with the position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content, add the virtual proxy to the image
generate a virtual proxy of the first user device (one or more first hardware processors to: place a virtual object in a 3D scene displayed by the first user device in a virtual location that corresponds to a physical location in the physical environment of the first user device responsive to user input received by the first user device, determine a pose of the first user device with respect to the physical location in the physical environment of the first user device, and generate a first image of virtual content based on the pose of the first user device with respect to the placed virtual object, wherein the first image of the virtual content is projected by the one or more first displays of the first user device in a predetermined location relative to the physical location in the physical environment of the first user device), and add the virtual proxy of the first user device to the second image based on the pose of the first user device with respect to the virtual object
render the image of the virtual content and the virtual proxy by the one or more displays of the first user device
wherein the image (virtual content and the virtual proxy) is projected by the one or more second displays of the second user device


Instant application claim 3
Patent No. 11, 176, 756 claim 4
the plurality of radiation emitters is configured to emit infrared light
the plurality of radiation emitters is configured to emit infrared light
the one or more second sensors on the first user device are configured to sense the output of the plurality of radiation emitters
the one or more second sensors on the second user device are configured to sense the output of the plurality of radiation emitters
the instructions are further executable by the one or more hardware processors to determine the pose of the first user device with respect to the structure based on the sensed output of the plurality of radiation emitters
the instructions are further executable by the one or more second hardware processors in the second user device to determine the pose of the second user device with respect to the structure based on the sensed output of the plurality of radiation emitters


Instant application claim 6
Patent No. 11, 176, 756 claim 8
wherein the first user device further comprises at least one optical element which facilitates viewing of the image integrated with a view of a physical environment of the first user device
wherein the second user device further comprises at least one optical element which facilitates viewing of the second image integrated with a view of the physical environment


Instant application claim 7
Patent No. 11, 176, 756 claim 9
wherein the structure is attached to a physical object
wherein the structure is attached to a physical object


Instant application claim 8
Patent No. 11, 176, 756 claim 14
One or more non-transitory machine-readable storage media encoded with instructions, wherein the instructions are executable by one or more hardware processors to, for a first user device in a virtual content system configured to display virtual content:
One or more non-transitory machine-readable storage media encoded with instructions, wherein: the instructions are further executable by the one or more hardware processors to, for a second user device in a second virtual content system configured to display virtual content:
sense outputs of a plurality of radiation emitters arranged in a structure in a predetermined pattern
sense outputs of a plurality of radiation emitters arranged in a structure in a predetermined pattern
determine a pose of the first user device with respect to the structure based on the sensed outputs of the plurality of radiation emitters
determine a pose of the second user device with respect to the structure based on the sensed outputs of the plurality of radiation emitters
generate an image of virtual content based on the pose of the first user device with respect to the structure, wherein the image of the virtual content is projected by the one or more displays of the first user device in a predetermined location relative to the structure
generate a second image of the virtual content based on the pose of the second user device with respect to the structure, wherein the second image of the virtual content is projected by one or more displays of the second user device in a predetermined location relative to the structure
generate a virtual proxy of a second user device that is viewing a second image of the virtual content in the second user device, with the position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content; add the virtual proxy to the image
generate a virtual proxy of the first user device (for a first user device in a first system configured to display virtual content: obtain a representation of a physical environment of the first user device, place a virtual object in a 3D scene displayed by the first user device in a virtual location that corresponds to a physical location in the physical environment of the first user device responsive to user input received by the first user device, determine a pose of the first user device with respect to the physical location in the physical environment of the first user device, and generate a first image of virtual content based on the pose of the first user device with respect to the placed virtual object, wherein the first image of the virtual content is projected by one or more first displays of the first user device in a predetermined location relative to the physical location in the physical environment of the first user device), and add the virtual proxy of the first user device to the second image based on the pose of the first user device with respect to the virtual object
render the image of the virtual content and the virtual proxy by the one or more displays of the first user device.
 Wherein the image (virtual content and the virtual proxy) is projected by the one or more second displays of the second user device


Instant application claim 10
Patent No. 11, 176, 756 claim 16
the plurality of radiation emitters is configured to emit infrared light
he plurality of radiation emitters is configured to emit infrared light
the instructions are further executable by the one or more hardware processors to determine the pose of the first user device with respect to the structure based on the sensed output of the plurality of radiation emitters
the instructions are further executable by the one or more hardware processors to: obtain the output of the plurality of radiation emitters, and determine the pose of the second user device with respect to the structure based on the obtained output of the plurality of radiation emitters



Instant application claim 13
Patent No. 11, 176, 756 claim 18
wherein the first user device further comprises at least one optical element which facilitates viewing of the image integrated with a view of a physical environment of the first user device
wherein the second user device comprises at least one optical element, which facilitates viewing of the second image integrated with the second user's view of the physical environment


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 8 and 15 recite “ … generate a virtual proxy of a second user device that is viewing a second image of the virtual content in the second user device, with the position of the virtual proxy based on a pose of the second user device with respect to the placed virtual content …”. However, each claim does not set forth any elements to describe “the placed virtual content”. Thus, the limitations render each claim indefinite. Therefore, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 2-7, 9-14 and 16-21 are rejected because they depend upon independent claims 1, 8 and 15.

Dependent claim 3 depends from independent claim 1. Claim 1 recites “wherein the first user device comprises: one or more sensors configured to sense outputs of the plurality of radiation emitters …for the first user device: determine a pose of the first user device with respect to the structure based on the sensed outputs of the plurality of radiation emitters”. However, in additional, claim 3 recites “the one or more second sensors on the first user device are configured to sense the output of the plurality of radiation emitters; and the instructions are further executable by the one or more hardware processors to determine the pose of the first user device with respect to the structure based on the sensed output of the plurality of radiation emitters”. Thus, the claim 3 uses “the one or more second sensors” to perform the same operation as “one or more sensors” of claim 1. As a whole, the issue is persons of ordinary skill in the art is not able to understand what system applicant is intending to encompass.
	
	
Examiner’s Comment
Claims 1-21 have not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.

Examiner has completed prior art reference and discovered the closest prior art references: 
DUCA et al (U.S. Patent Application Publication 2019/0130648 A1) discloses a positioning system for enabling display of virtual information during mixed reality experiences (As shown in FIG. 1A). The system includes a mixed reality platform (platform) and number of mixed reality user devices. The content creator of the platform creates a virtual environment and visual representations of things (e.g., virtual objects and avatars) that can be displayed in a virtual environment. The collaboration manager of the platform provides portions of a virtual environment and virtual objects to each of the user devices based on conditions, rules, poses (e.g., positions and orientations) of users in a virtual environment, interactions of users with virtual objects, and other information (Paragraph [0040]). More specifically, DUCA discloses a method for (i) generating virtual objects that represent physical objects of a physical environment in view of an AR device, (ii) positioning the generated virtual objects in a virtual environment so the virtual objects can be viewed by a remote user of another device (e.g., the VR user), and (ii) using the AR device to display an interaction (e.g., proximity) between the remote user and the generated virtual objects (Paragraph [0059]). As shown in FIG. 4B of DUCA, the AR device displays the virtual objects that represent physical objects in the physical environment and avatar representing the VR user (Paragraph [0058]).

Jiang et al (U.S. Patent Application Publication 2017/0076499 A1) discloses methods for inserting multiple virtual objects into a real world video scene and sharing their inserted virtual objects between multi-users. More specifically, paragraph [0027] describes that the first user and the second user insert objects into the real world scene  corresponding the viewing of each user; then FIGS. 3 and 4 show the views as seen by a camera used by each user by sharing the inserted objects.
 
Woods (U.S. Patent Application Publication 2016/0259404 A1) discloses an augmented reality display system. Woods discloses an electromagnetic tracking system for tracking the pose of the headset (As shown in FIGS. 6 and 7). More specifically, the system includes an electromagnetic field emitter integrated with a hand-held controller for emitting a magnetic field and electromagnetic sensors are placed on one or more locations on the user's headset for detecting the magnetic field; the pose information is conveyed to determine virtual content to be displayed to the user; then virtual content is delivered to the user at the AR headset (Paragraphs [0091]-[0092]). 

CHANG et al (U.S. Patent Application Publication 2019/0197770 A1) discloses method for3D (three dimensional) model reconstruction in a virtual reality (VR)/mixed reality (MR)/augmented reality (AR) system.  CHANG discloses an electronic device (as shown in FIG. 1) to perform a 3D model reconstruction and environment perception. The electronic device includes the depth camera for capturing image data and depth data of a target object; and the pose tracking sensors are operated based on electromagnetic radiation to receive camera pose data of the depth camera (Paragraphs [0027]-[0032]). More specifically, as shown in FIG. 3A of CHANG, electromagnetic radiation emitters are arranged in the lighthouse base stations in the physical/real-world environment to provide electromagnetic radiation beams; the pose tracking sensors detect the electromagnetic radiation beams emitted by the electromagnetic radiation emitters to obtain the camera pose data of the depth camera; the posed 3D point clouds are generated according to the depth data and the camera pose data (Paragraphs [0042]-[0047]); and then the current 3D model of the target object is generated according to the posed 3D point clouds. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616